 



Exhibit 10.2

 

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.



 



SECOND AMENDMENT TO THE SUPPLY AGREEMENT

 

This Second Amendment (“Second Amendment”) to the Supply Agreement dated
November 14, 2013 (as amended by the First Amendment to the Supply Agreement
dated April 10, 2014) (collectively the Supply Agreement and First Amendment
hereinafter the “Agreement”), is effective as of September 26, 2014 (the “Second
Amendment Effective Date”), by and between Anthrogenesis Corporation, a Delaware
corporation doing business as Celgene Cellular Therapeutics (“CCT”), and Alliqua
BioMedical, Inc., a Delaware corporation (formerly Alliqua, Inc., a Florida
corporation) (“Alliqua”). Alliqua and CCT may each be referred to as a “Party”
or collectively be referred to as the “Parties”.

 

WHEREAS Alliqua and CCT entered into the Agreement;

 

WHEREAS both Parties now wish to amend the terms of the Agreement as further
described in this Second Amendment;

 

NOW and THEREFORE the Parties hereby agrees as follows:

 

All capitalized terms used in this Second Amendment shall have the meaning
ascribed to them in the Agreement, except as otherwise expressly stated herein.

 

1.As of the Second Amendment Effective Date, Section 6.2 of the Agreement shall
be deleted in its entirety and replaced with the following:

 

6.2 Additional CCT Representations and Warranties. CCT represents and warrants
to Alliqua that at the time each Manufactured Product is delivered to Alliqua
such Manufactured Product: (a) will meet the Specifications therefor; (b) will
have been manufactured, stored and handled at CCT’s facility, and tested in
accordance with the applicable Law, Regulatory Clearances and/or Approvals,
Specifications and cGTPs; (c) will have a remaining shelf life no less than
[****] of the shelf life set forth in the Regulatory Clearances and/or Approvals
therefor in the Territory; (d) will not be (i) adulterated, or (ii)
manufactured, stored or handled at CCT’s facility, or tested in a manner that
violates the Act, or any other applicable Law; and (e) will pass to Alliqua free
and clear of any security interest, lien or other encumbrances.

 

2.Performance under all other terms of the Agreement: Except as expressly
amended hereby, the Agreement shall remain in full force and effect as presently
written, and the rights, duties, liabilities and obligations of the Parties
thereto, as presently constituted, will continue in full effect. This Second
Amendment is incorporated and made a part of the Agreement between the Parties.
This Second Amendment, together with the Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter contained
therein, and together, supersede and replace any prior and/or contemporaneous
discussions, understandings, representations or agreements, whether written or
oral, with respect to the subject matter thereof.

 

3.Counterparts: This Second Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same legal instrument. Facsimile or PDF execution
and delivery of this Second Amendment by any Party shall constitute a legal,
valid and binding execution and delivery of this Second Amendment by such Party.
The Parties to this document agree that a copy of the original signature
(including an electronic copy) may be used for any and all purposes for which
the original signature may have been used. The Parties agree they will have no
rights to challenge the use or authenticity of this document based solely on the
absence of an original signature.

 



 

 

 



THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.



 

IN WITNESS WHEREOF, each of the Parties has caused this Second Amendment to be
executed, as of the Second Amendment Effective Date, by its duly authorized
officer or representative.

 

ANTHROGENESIS CORPORATION

 

 

 

 

 

By: /s/ Perry Karsen                

  

 

Name: Perry Karsen

 

Title: Chief Executive Officer

 

 

 

 

 

 

ALLIQUA BIOMEDICAL, INC.
(formerly Alliqua, Inc.)

 

 

 

By: /s/ Brian M. Posner                

 

 

Name: Brian M. Posner

 

Title: Chief Financial Officer

 

 

 

 

 

 

 



2

